Citation Nr: 1131207	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-00 369A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for migraine headaches.

2.  Entitlement to a rating higher than 10 percent for vertigo.

3.  Entitlement to a rating higher than 10 percent for acne rosacea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from January 1991 to January 1995, including a tour in the Southwest Asia Theater of operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, confirmed and continued ratings then in effect for the Veteran's migraine headaches (at the time her headaches were rated as 10-percent disabling), vertigo (10 percent), and acne rosacea (0 percent).

Another RO decision since issued in October 2009, during the pendency of her appeal, increased the rating for her migraine headaches from 10 to 30 percent and for her acne rosacea from 0 to 10 percent, with both rating increases retroactively effective from February 13, 2004, the date of receipt of these claims.  The RO maintained the 10 percent rating for her vertigo.  She since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2010, in support of her claims, she testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The Board held the record open for 60 additional days following the hearing to allow her time to obtain and submit supporting evidence, which she later did August 2010.

Also in her June 2010 hearing testimony, and along with this additional batch of evidence she submitted in August 2010, the Veteran expressed her disagreement with the RO's October 2009 decision denying her additional claim for service connection for psoriasis involving her arms, legs, chest, and back.  In response, the RO sent her a letter later in August 2010 indicating the VA Form 9 she had submitted concerning this claim along with this additional batch of evidence was premature and, therefore, being considered instead as a timely notice of disagreement (NOD) concerning this additional claim.  The RO also indicated it would be providing her a statement of the case (SOC) in response to this NOD, which the RO later did in December 2010.  She did not, however, in response to this SOC, then file a substantive appeal (another VA Form 9 or equivalent statement) within the next 60 days to complete the steps necessary to perfect her appeal of this additional claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.304, 20.305, 20.306 (2010).  So this claim for psoriasis is not currently before the Board and cannot, in turn, be used as grounds for assigning a higher rating for her acne rosacea since the psoriasis, unlike the acne rosacea, has not been determined to be a 
service-connected skin disability - despite her contention that her skin disorder was misdiagnosed in years past.

The Veteran also pointed out during her hearing that she had filed a still additional claim for service connection for tinnitus in September 2004 that was never adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  So she argued this claim is still pending and needs to be decided.  The Board therefore is referring this claim to the RO for all appropriate development and consideration since the Board does not currently have jurisdiction to consider this additional claim.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claims that are currently before the Board, they need to be further developed before being decided.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran's migraines and vertigo were last examined for VA compensation purposes in June 2004, so more than 7 years ago.  Indeed, even her acne rosacea was last examined in February 2008, so more than 3 years ago, and she alleges that all of these disabilities are now more severe.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Specifically concerning her claim for a higher rating for her migraines, the Veteran and her representative allege she suffers from prostrating attacks at least once a month, lasting 2 to 3 days each time.  She also alleges she experiences nausea and is extremely sensitive to light and sound during these attacks.

Concerning her claim for a higher rating for her vertigo, the Veteran claims she experiences near constant dizziness with occasional staggering.  And her husband says he sometimes has to catch her when she staggers to keep her from falling, and that he even walks behind her on stairs to prevent this from happening.

Finally, concerning her claim for a higher rating for her acne rosacea, the Veteran and her representative contend this was an initial misdiagnosis.  She believes her skin disability should have been rated, instead, as psoriasis or eczema, and that these terms have been used interchangeably when referring to her service-connected skin disorder.  Be that as it may, the fact remains that she did not file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the December 2010 SOC continuing to deny her claim for service connection for psoriasis involving her arms, legs, chest, and back.  Hence, for all intents and purposes, there is no pending claim for psoriasis - in turn meaning that any functional or other impairment from the psoriasis cannot be the basis for increasing the rating for her acne rosacea because only the acne rosacea is a service-connected skin disability.  Nevertheless, she has claimed a worsening even of her acne rosacea since her February 2008 VA examination.

When, as here, a Veteran claims that her conditions are worse than when last rated or examined, and the available evidence is too old for a proper evaluation of her disabilities, including insofar as assessing their current severity, VA's duty to assist includes providing her new examinations.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether she has received any further evaluation or treatment for her disabilities at issue, either from VA or elsewhere (privately, etc.).  If she has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then schedule VA compensation examinations to reassess the severity of the migraines, vertigo, and acne rosacea.  The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, will have adverse consequences on these pending claims for higher ratings for these disabilities.  38 C.F.R. § 3.655

The examinations should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

3.  Upon completion of this additional development, readjudicate the claims for higher ratings for the migraines, vertigo, and acne rosacea in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send her and her representative a SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



